Citation Nr: 1412141	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  12-13 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether the reduction of the evaluation of the Veteran's service-connected status post laparoscopic radical prostatectomy for adenocarcinoma of the prostate with well healed scars and erectile dysfunction, from 100 percent to 40 percent for the period May 1, 2010 to July 25, 2011, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel




INTRODUCTION

The Veteran had active duty service from December 1959 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Jackson, Mississippi, reducing the Veteran's service connected prostate cancer disability evaluation from 100 to 40 percent beginning May 1, 2010.  

Review of the Virtual VA electronic folder (efolder) includes the Informal Hearing Presentation submitted by the Veteran's representative.  It does not include additional pertinent evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. In an October 2007 rating decision, the RO assigned an initial 100 percent disability evaluation for adenocarcinoma of the prostate, effective as of January 16, 2007. 

2. In a February 2010 rating decision, the RO decreased the Veteran's disability evaluation for adenocarcinoma of the prostate to 40 percent, effective as of May 1, 2010; the RO reinstated the 100 percent rating, effective July 25, 2011.   

3. At the time of the reduction of the Veteran's benefits, his 100 percent disability evaluation for adenocarcinoma of the prostate had been in effect for less than five years. 

4. Improvement in the Veteran's service-connected adenocarcinoma of the prostate has not been shown from May 1, 2010 to July 25, 2011.


CONCLUSION OF LAW

The reduction from 100 percent to 40 percent for service connected adenocarcinoma of the prostate, from May 1, 2010 to July 25, 2011, was not proper, and restoration of the 100 percent rating is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.115(b), Diagnostic Code 7528 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Here, the Board is taking favorable action resulting in a complete grant of benefits sought.  Further discussion of VA's duty to notify and assist would serve no useful purpose. 

Laws and regulations

A claim stemming from a rating reduction action is a claim for restoration of the prior rating, not a claim for an increased rating.  See Peyton v. Derwinski, 1 Vet. App. 282 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  Where the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  See 38 C.F.R. § 3.105(e) (2013). 

The Board finds that in reducing the rating, the RO complied with the procedures outlined under 38 C.F.R. § 3.105(e).  A review of the notice shows that it was mailed to the latest address of record, and that it informed the appellant of the procedures for the presentation of evidence, the right to a hearing and representation options.  The effective date of the reduction also complied with the timing requirement discussed above.  The Veteran has not made any contention to the contrary with regard to such procedural requirements. 

Congress has provided that a Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  The Court has consistently held that when an RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999). 

Where a disability rating has been in effect less than five years, a rating reduction is warranted where reexamination of the disability discloses improvement of that disability.  38 C.F.R. § 3.344(c).  In making this determination, VA is required to comply with several regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect. 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2013); Brown v. Brown, 5 Vet. App. at 413, 420 (1993). 

These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000); Brown, 5 Vet. App. at 420-21. 

The evidence must reflect an actual change in the Veteran's condition and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13.  The evidence must show that the improvement in the disability actually reflects an improvement in his ability to function under the ordinary conditions of life and work.  38 C.F.R. §§ 4.2, 4.10. 

In general, when there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  However, the Court has specified a different burden of proof with respect to rating reduction claims.  Because the issue in this case is whether the RO was justified in reducing the Veteran's 100 percent rating, rather than whether the Veteran was entitled to "reinstatement" of the 100 percent rating, the Board is required to establish, by a preponderance of evidence and in compliance with 38 C.F.R. § 3.344(a), that a rating reduction was warranted. See Brown, 5 Vet. App. at 421; see also Kitchens v. Brown, 7 Vet. App. 320, 325 (1995). 

For ratings in effect for five years or more, there are other specific requirements that must be met before VA can reduce a disability rating.  See 38 C.F.R. § 3.344.  However, as outlined below, the Veteran's 100 percent disability evaluation had not been in effect for five years, and as such, these requirements do not pertain to his claim.

Facts and analysis

The Veteran asserts that his service connected prostate cancer and residuals did not improve from May 1, 2010 to July 25, 2011.  As explained below, the Board agrees.  

The Veteran was initially diagnosed with prostate cancer in 2004.  He eventually had aggressive treatment by undergoing a laparoscopic radical prostatectomy in July 2007.  Postoperative testing was originally negative for recurrence; however, he was under close postoperative monitoring.  For the May 1, 2010 to July 25, 2011 period, the Veteran did not return to work and continued to experience postoperative residual genitourinary symptoms.  (March 2009 and February 2012 VA prostate examination reports).  In July 2011, his treating physician determined that he had a recurrence of prostate cancer based upon increased prostate-specific antigen (PSA) levels and recommended radiation therapy. (Dr. J.C. August 2011 treatment records).  

In support of his claim, the Veteran stated that the success of the July 2007 prostatectomy could not be determined until after a five year waiting period.  (June 2009 Veteran statement).  He was under careful postoperative monitoring for recurrence, which was shown in July 2011.    

Again, the issue is whether an improvement in the Veteran's prostate cancer occurred from May 1, 2010 to July 25, 2011.  The Board must consider the entire medical history and apply the preponderance of the evidence standard in its determination.  Schafrath, supra.; Brown, supra.  The cessation of cancer from the July 2007 prostatectomy was the basis for the proposed reduction.  However, as the Veteran had a recurrence within the postoperative monitoring period, the July 2007 prostatectomy was not fully successful.  He did not experience a significant improvement in activities of daily living for the period from May 1, 2010 to July 25, 2011.  After considering the entire disease history, a preponderance of the evidence does not show a material improvement in the service connected adenocarcinoma of the prostate.  A total rating for service-connected status post laparoscopic radical prostatectomy for adenocarcinoma of the prostate with well healed scars and erectile dysfunction is restored from May 1, 2010 to July 25, 2011.



	(CONTINUED ON NEXT PAGE)


ORDER

The 100 percent rating for service-connected status post laparoscopic radical prostatectomy for adenocarcinoma of the prostate with well healed scars and erectile dysfunction is restored from May 1, 2010 to July 25, 2011. 



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


